                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

-vs-                                                Case No.    3:21-mj-1020-JRK

BRADLEY WEEKS                    Defense Atty: Matthew R. Kachergus, Esquire
                                          AUSA: Laura Cofer Taylor, Esquire



JUDGE            James R. Klindt        DATE AND TIME 1/21/2021
                 U. S. Magistrate Judge               3:10 p.m. – 3:42 p.m.
DEPUTY           Megan Chaddock         TAPE/         Digital
CLERK                                   REPORTER
INTERPRETER None Present                    PRETRIAL/        Kimberly Barrett
                                            PROBATION


                                 CLERK’S MINUTES

PROCEEDINGS:          INITIAL APPEARANCE RULE 5(c)(3)

Attorney Matthew R. Kachergus advised that his firm has been retained on a limited
basis to represent Defendant.

Defendant arrested January 21, 2021 by the FBI on a warrant issued out of the
District of Columbia and brought to Court today.

Defendant advised of rights, charges, penalties, and special assessment.

Defendant advised of his right to a preliminary hearing and Rule 20 Transfer
Provision.

Government recommends a bond.

BOND SET: $5,000.00 Unsecured Appearance Bond

Order Setting Conditions of Release to enter.


                                                            [Continued to Page Two]
US v. Bradley Weeks
Case No.: 3:21-mj-1020-JRK
Page Two
______________________________________________________________________________

Government’s oral motion to provide name of party with whom Defendant should
have no contact under seal, with no objection from Defendant, is GRANTED.

Counsel for Defendant advised the Court that Defendant desires to waive his
preliminary hearing.

Defendant placed under oath and questioned regarding waiving such rights. Waiver
of Rule 5(c)(3) Hearings executed in open court.

The Court finds that Defendant knowingly, intentionally, voluntarily and freely
waived his right to a preliminary hearing. Order to enter.

Defendant directed to appear before a D.C. Magistrate Judge, United States
Courthouse, 333 Constitution Avenue N.W., Washington D.C. 20001, Courtroom 06,
on January 26, 2021 at 1:00 p.m. via Zoom.

FILED IN OPEN COURT:
    WAIVER OF RULE 5(c)(3) HEARINGS
